Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 29, 2002, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal possession of a controlled substance in the third degree in full satisfaction of a three-count indictment. Subsequently, he was sentenced as a second felony offender to an indeterminate prison term of 5 to 10 years. On this appeal, defendant contends that his prison sentence is harsh and excessive. Our review of the record, however, discloses several factors that militate against this argument, including defendant’s extensive criminal history and the fact that he was on parole at the time that he committed the instant offense (see People v Ballinger, 299 AD2d 738, 739 [2002]). Notably, defendant was sentenced in accordance with his negotiated plea agreement which substantially reduced his sentencing exposure (see People v Munoz, 282 AD2d 775 [2001], lv denied 96 NY2d 922 [2001]; People v Sanchez, 143 AD2d 953 [1988], lv denied 73 NY2d 859 [1988]). As we find no extraordinary circumstances warranting a reduction in defendant’s sentence in the interest of justice, it will not be disturbed (see People v Rosa-Oyola, 301 AD2d 750 *976[2003], lv denied 99 NY2d 658 [2003]; People v Bell, 290 AD2d 729 [2002]).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.